t c no united_states tax_court kta-tator inc petitioner v commissioner of internal revenue respondent docket no filed date p a closely_held_corporation advanced funds to its shareholders the advances were used to pay expenses relating to construction projects and were not subject_to written repayment terms after each project was completed amortization schedules were prepared and the shareholders began repaying the advances prior to the shareholder's repayments p did not report interest_income from the advances held p pursuant to sec_7872 i r c has interest_income from below-market demand loans it made to its shareholders kenneth b tator an officer for petitioner michael a yost jr for respondent opinion foley judge by notice dated date respondent determined deficiencies in petitioner's federal income taxes as follows year deficiency dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner pursuant to sec_7872 has interest_income from loans it made to its shareholders we hold that it does background the facts have been fully stipulated under rule and are so found at the time the petition was filed petitioner's principal_place_of_business was in pittsburgh pennsylvania during the years in issue petitioner provided various services within the coatings industry including consulting engineering inspection and lab analysis kenneth b tator is the president of petitioner and he and his wife the tators are its sole shareholders in the tators began two construction projects the first project involved the expansion of petitioner's pittsburgh headquarters which the tators owned and leased to petitioner the second project involved the construction of a new office building in houston texas which the tators would own and lease to petitioner petitioner was authorized by its board_of directors to loan funds to the tators for construction the purchase of land and other business purposes during the construction phase of the two projects petitioner made over advances of funds to the tators each advance was executed by issuing a separate corporate check and the tators used the advances to pay contractors and meet other expenses the advances were not subject_to written repayment terms on the corporate balance sheets petitioner reported the advances as loans to shareholders monthly and year-to-date totals were recorded in two accounts entitled mortgage receivable - pittsburgh and mortgage receivable - houston the houston project was completed in october of and the pittsburgh project was completed in october of upon the completion of each project the tators prepared an amortization schedule and began repaying the advances the amortization schedule for each project delineated monthly payments over years at an interest rate of percent the amortization schedule for the houston project had a beginning principal balance of dollar_figure while the amortization schedule for the pittsburgh project had a beginning principal balance of dollar_figure on its and federal_income_tax returns petitioner did not report interest_income from the advances on date respondent issued a notice_of_deficiency to petitioner respondent determined that petitioner pursuant to sec_7872 had unreported interest_income of dollar_figure for and dollar_figure for based on these amounts respondent determined that petitioner was liable for deficiencies of dollar_figure for and dollar_figure for discussion sec_7872 was enacted as part of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_699 sec_7872 sets forth the income and gift_tax treatment for certain categories of below-market loans ie loans subject_to a below-market interest rate sec_7872 recharacterizes a below-market_loan as an arms-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the interest payment is included in the lender's income and generally may be deducted by the borrower see h conf rept pincite c b vol staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite- j comm print sec_7872 applies to a transaction that is a loan subject_to a below-market interest rate and described in one of several enumerated categories sec_7872 e f the parties agree that the third requirement has been met we discuss the remaining requirements in turn i loan requirement respondent contends that each advance petitioner made to the tators should be treated as a separate loan petitioner contends that the corporation was authorized to fund both projects with a single loan and that the advances were analogous to draw downs on an open line of credit petitioner further contends that for purposes of sec_7872 a loan did not exist until petitioner advanced all the funds necessary to complete the pittsburgh and houston projects petitioner relies on sec_1 a proposed income_tax regs fed reg date which states an integrated series of transactions which is the equivalent of a loan is treated as a loan while proposed_regulations do constitute 'a body of informed judgment which courts may draw on for guidance' 98_tc_554 quoting 694_f2d_556 ndollar_figure 9th cir affg 77_tc_104 we accord them no more weight than a litigation position 54_tc_1233 even if we were inclined to seek guidance from the proposed_regulations petitioner's reliance on sec_1 a proposed income_tax regs supra is misplaced that section is an antiabuse provision intended to address a series of transactions where each individual transaction may not be a loan but collectively the series of transactions has the same effect as a loan contrary to petitioner's contention sec_1 a proposed income_tax regs fed reg date rather than sec_1 a proposed income_tax regs supra is the relevant section of the proposed_regulations sec_1 a proposed income_tax regs supra provides that each extension or sic credit or transfer of money by a lender to a borrower is treated as a separate loan thus the proposed_regulations upon which petitioner relies provide that each advance should be treated as a separate loan indeed petitioner reported on its corporate balance sheets each advance as a separate loan for authoritative guidance on whether a series of advances may be treated as individual loans we turn to the legislative_history of sec_7872 the house conference_report to defra states that any transfer of money that provides the transferor with a right to repayment may be a loan for example advances or deposits of all kinds may be treated as loans h conf rept supra pincite c b pincite emphasis added each of petitioner's advances was a transfer resulting in a right to repayment in essence each transfer was an extension of credit and therefore a loan see frazee v commissioner supra pincite stating that the term 'loan' under sec_7872 is interpreted broadly to include any extension of credit accordingly we conclude that the loan requirement is satisfied and that each advance is a separate loan for purposes of sec_7872 ii below-market_loan requirement to determine if the below-market_loan requirement is satisfied we must ascertain whether the loan is a demand or term_loan and subject_to a below-market interest rate see sec_7872 a demand or term_loan below-market loans fit into one of two categories demand loans and term loans sec_7872 h conf rept supra pincite c b pincite a demand_loan includes any loan which is payable in full at any time on the demand of the lender sec_7872 a term_loan is any loan which is not a demand_loan sec_7872 the determination of whether a loan is payable in full at any time on the demand of the lender is a factual one loans between closely held corporations and their controlling shareholders are to be examined with special scrutiny 56_tc_1324 affd without published opinion 496_f2d_876 5th cir petitioner made loans without written repayment terms to its only shareholders and had unfettered discretion to determine when the loans would be repaid therefore the loans are demand loans we note that a technical correction in the tax_reform_act_of_1986 amended sec_7872 and expanded the definition of demand_loan to include to the extent provided in regulations any loan with an indefinite maturity tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2834 the legislative_history accompanying the technical correction provides the following justification for the amendment the definitions of term_loan and demand_loan in sec_7872 appear to treat loans with an indefinite maturity as term loans however it often is impractical to treat a loan with an indefinite maturity as a term_loan since sec_7872 requires the computation of the present_value of the payments due under such a loan accordingly the bill grants the treasury_department authority to treat loans with indefinite maturities as demand loans rather than term loans s rept pincite 1986_3_cb_1 emphasis added the department of the treasury however has not promulgated final regulations for sec_7872 and the proposed_regulations fail to address the treatment of loans that have indefinite maturities and are not payable on the demand of the lender as a result such loans are not demand loans and pursuant to sec_7872 are term loans the technical correction is not applicable to petitioner's transactions this amendment to the statute was intended to give the department of the treasury authority to expand the category of demand loans to include loans that have indefinite maturities and are not payable on the demand of the lender we note that all demand loans by their very nature have indefinite maturities see 465_us_330 analyzing the uncertain tenure of a demand_loan if all loans with indefinite maturities were classified as term loans under the statute no loan would meet the definition of a demand_loan w e have employed the rule that statutes are to be construed so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results furthermore all parts of a statute must be read together and each part should be given its full effect 101_tc_78 affd without published opinion 70_f3d_1282 10th cir petitioner's loans payable on demand and having indefinite maturities are demand rather than term loans next we must determine whether petitioner's loans are subject_to a below-market interest rate b below-market interest rate a demand_loan is a below-market_loan if it is interest free or if interest is provided at a rate that is lower than the applicable_federal_rate afr as determined under sec_1274 sec_7872 if a demand_loan is classified as a below-market_loan the lender has interest_income foregone interest equal to the difference between the interest that would have accrued on the loan using the afr as the interest rate and any actual interest payable on the loan sec_7872 the parties are treated as though on the last day of each calendar_year the lender transferred an amount equal to the foregone interest to the borrower and the borrower repaid this amount as interest to the lender sec_7872 during the construction phase of each project petitioner made loans to the tators prior to the completion of construction and the preparation of the amortization schedules the tators did not pay interest on these loans therefore we conclude that the loans are below-market demand loans petitioner contends that even if the requirements of sec_7872 are met a temporary_regulation provides that sec_7872 is not applicable because the loans' interest arrangements have no significant effect on any federal tax_liability of the lender or the borrower see sec_7872 sec_1_7872-5t temporary income_tax regs fed reg date to determine whether a loan lacks a significant tax effect all facts and circumstances should be considered including the following factors whether the items of income and deduction generated by the loan offset each other the amount of such items the cost to the taxpayer of complying with the provisions of sec_7872 if such section were applied and any nontax reasons for deciding to structure the transaction as a below-market_loan rather than a loan with interest at a rate equal to or greater than the applicable_federal_rate and a payment by the lender to the borrower sec_1_7872-5t temporary income_tax regs fed reg date see also h conf rept supra pincite c b pincite petitioner contends that if sec_7872 applies the tators would be entitled to claim an interest_expense_deduction equal to the interest they are deemed to have paid petitioner and as a result the items of income and deduction offset each other implicit in this contention is the assumption that the temporary_regulation permits the borrower's reduction in tax from the interest_deduction to offset the lender's increase in tax from the interest_income petitioner has misinterpreted the scope of the exception because sec_7872 and the temporary_regulation refer to the tax_liability of the lender or the borrower the factors must be applied separately to each taxpayer the following example illustrates this point in the case of a below-market demand_loan from a corporation to a shareholder the corporation is treated as transferring to the shareholder and the shareholder is treated as paying to the corporation an amount equal to the foregone interest the deemed transfer from the corporation to the shareholder is treated as a distribution which generally is taxed as a dividend to the shareholder sec_61 sec_301 h conf rept supra pincite c b pincite the shareholder generally may deduct the deemed interest payment to the corporation h conf rept supra pincite c b pincite the shareholder's income from the deemed_dividend and the shareholder's deduction for the deemed payment of interest may offset each other within the meaning of the temporary_regulation the corporation on the other hand is subject_to tax on the foregone interest but is not entitled to a deduction for the deemed_distribution it made to the shareholder therefore it has no deduction to offset the interest_income from the loan similarly petitioner has interest_income but is not entitled to a deduction for the deemed_distribution it made to the tators as a result petitioner's reliance on the exception is misplaced accordingly we hold that petitioner pursuant to sec_7872 has interest_income from below-market loans it made to its shareholders to reflect the foregoing decision will be entered for respondent
